nA & WwW NWN

oOo wo ny DW

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

 

 

Case 5:19-cv-01525-KS Document 32 Filed 10/15/20 Page 1of1i Page ID #:935

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CHRISTOPHER DEMETRIUS NO. EDCV 19-1525-KS
WOODS,
Vv.

ANDREW SAUL, Commissioner of
Social Security

)
)
)
)
)
)
)
)
Defendant.

 

The Court having approved the parties’ Stipulation to Voluntary Remand (the
“Stipulation”) pursuant to Sentence 4 of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the above-captioned action is remanded to the

Commissioner of Social Security for further proceedings consistent with the Stipulation.

DATED: October 15, 2020 Z $ l Z,

KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE

 
